Citation Nr: 1434447	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose  from a December 2007 rating decision in which the RO, inter alia, denied service connection for PTSD.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In June 2010, given other psychiatric diagnoses of record, the Board expanded the claim on appeal as service connection for an acquired psychiatric disorder, to include PTSD (consistent Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and denied the claim.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the June 2010 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In September 2011, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a March 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.  

Given the separate dispositions warranted for service connection for PTSD and for acquired psychiatric disability other than PTSD, as explained below, the Board has now characterized the appeal as encompassing both matters set forth on the title page.

The claims file reflects that the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW) (as reflected in a February 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney James G. Fausone as his representative.  In March 2014, however, the Veteran reappointed VFW as his representative, as reflected in a VA Form 21-22 of that date.  The Board has recognized the change in representation.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of a May 2014 Informal Hearing Presentation and recently-associated VA treatment records dating to March 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.

The Board's decision addressing the claim for an acquired psychiatric disability other than PTSD is set forth below.  For reasons expressed in the remand following the order, the claim for service connection PTSD is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGSOF FACT

1.All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

Competent, probative medical opinion evidence indicates that the Veteran has a diagnosis of dysthymia that is deemed to be as likely as not medically-related to his Vietnam service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability other than PTSD-namely, dysthymia-are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I
At the outset, the Board points out that the  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran  asserts that he suffers from psychiatric disability resulting from in-service stressors he experienced, including coming under enemy fire in Vietnam, loading dead bodies into trucks, and a fellow service member being killed by friendly fire.   

The Veteran's service personnel records confirm that he served in Vietnam from November 1970 to November 1971.  His Form DD-214 shows his military occupational specialty as wheeled vehicle repairman and that he received a National Defense service Medal, Vietnam Service Medal with two Bronze Service Stars, and a Republic of Vietnam Campaign Medal.

In March 2007, the Veteran filed a statement in support of his claim in which he said that every day he spent in Vietnam was stressful and that he could hardly sleep because of the fear of getting killed.  He said that, based on his experiences at Fire Base Brick in Phu Bai, he still has dreams of enemy forces "getting through" and slitting soldiers' throats, as well as of loading dead Vietnamese bodies onto trucks.  The Veteran also stated that, while stationed at Fire Base Tomahawk on the South China Sea, he heard rumors of sappers slitting the throats of guards that fell asleep, and experienced rocket attacks.  In addition, the Veteran said he still has dreams about his CO, Lt. Franklin, getting killed by friendly fire from a new recruit.   

In September 2007 statement in support of his claim, the Veteran said that his seven days of jungle training in Vietnam were "horrendous and shocking" because of sappers that would infiltrate the lines and slit the throats of those who were sleeping.  He said he has had many dreams that he was the victim of such an attack.  He said that his time at Fire Base Tomahawk was his "worst nightmare" because he often had to wake up in the middle of the night to fix the generator, which he was responsible for.  The Veteran also recalled a night in which his commander, who had only 2 weeks left of service, was on guard duty and was accidentally shot and killed by a new recruit.  The Veteran said that he constantly dreams about that night and Lt. Franklin.  He also said that his life is filled with moodiness that he cannot explain.

In an August 2008 letter, the Veteran's friend, who allegedly served with the Veteran, said that when they were stationed at Fire Base Brick in Phu Bai, they were mortared.  In addition, he said that they had to load Viet Cong bodies onto trucks and then bury them.  The friend also said that there were others killed, "which [he] won't talk about," and that a well-liked and well-known Lieutenant was killed soon before his tour was to end.  The friend said that "a part of us" was left in Vietnam and that they were never the same after serving in Vietnam.  

In a September 2008 statement, the Veteran's spouse indicated said that the Veteran had changed and was not as happy as he used to be.  She said that he sat  quietly and just stared, stating that he did not  know what is wrong.  Further, she said that the Veteran used to love to sing and play the guitar, but he did does neither anymore.  In general, she said that he has no interest in the hobbies that used to make him happy.  She also said that he did l not talk about his thoughts or feelings and seemed to drift further away every day.

In March 2007, the Veteran underwent a VA examination, however since such examination was deemed inadequate in a Joint Motion granted by a February 2011 Order by the Court, it will not be considered by the Board.

In March 2008, the Veteran had  a VA mental health consultation upon referral for depression.  The Veteran reported depression related to unemployment, dreams about Vietnam, his inability to find and keep work, and the loss of his friend Franklin in Vietnam.  Based on the Veteran's reported symptoms, he was found to meet the criteria for a major depressive episode and generalized anxiety disorder.  The examiner also indicated that the Veteran o met the criteria for PTSD, due to a high PTSD checklist score which was deemed "related to Vietnam experience."  Further mental health treatment was recommended.

A September 2008 VA mental health progress note indicates that the Veteran had anxiety symptoms, and that he said these symptoms had progressively worsened.  A psychologist also noted that the Veteran had nightmares which he could not remember.  The Veteran reported that he worried often and had difficulty controlling the worrying, and had been constantly depressed for no explainable reason for the previous 2 years, experiencing of fatigue, muscle tension, difficulty concentrating, low self-esteem, insomnia, and feelings of hopelessness.  The Veteran described certain stressors he experienced in Vietnam, which, in assessing the Veteran's PTSD, the VA psychologist noted were insufficient to satisfy criterion A for PTSD (a specific event that continues to trouble him) but satisfied criteria for B, C, and D, which could be accounted for by generalized anxiety disorder.  The psychologist found the Veteran's symptoms to be consistent with generalized anxiety disorder and assessed him with Axis 1 disorders of generalized anxiety disorder and dysthymia.  This general psychiatric assessment was reviewed and confirmed by another VA psychologist later in September 2008.

In September 2009, the Veteran's VA primary care provider requested a mental health consult for the Veteran upon a positive screen for depression and PTSD.  In October 2009, the Veteran was assessed by  a medical student; only PTSD was addressed.

In January 2010, the Veteran was seen following his previous consultation.  The reviewing psychiatrist affirmed the prior findings with respect to PTSD and diagnosed  generalized anxiety disorder and dysthymia.  

In April 2010, the Veteran was seen for supportive psychotherapy with medical evaluation and management.  At that time,  the Veteran expressed frustration with his claim for service connection and appeared to be fixated on his lack of a PTSD diagnosis.  The Veteran declined further therapy and was diagnosed with generalized anxiety disorder, dysthymia, and rule out cognitive disorder.  A July 2010 visit for supportive psychotherapy with medical evaluation and management yielded the same diagnoses.  July and December 2010 VA Psychiatric Progress Notes also document confirmation of the same diagnoses.

In September 2011, a VA Primary Care Nursing Note indicated that the Veteran's PTSD had worsened, that he was upset about a poor work situation, and that he was unhappy with care at Detroit VA.  The Veteran was assessed with "PTSD/anxiety/depression: Fairly severe, frustrated with poor progress recently" and referred for additional mental health treatment.  

In October 2011, the Veteran was seen for a psychiatric evaluation.  The Veteran stated, "I am here for help because of all the stuff, I have been diagnosed with general anxiety and no PTSD."  He reported that he feels easily irritated and depressed since he left service, explaining that he did not seek treatment while in service and "chose not to escape KP assignment."  A mental status examination characterized the Veteran's mood as anxious, and he was diagnosed with generalized anxiety disorder with dysthymia.  

During a November 2011 follow-up medical management for his psychiatric medication, the Veteran discussed his in-service stressors and admitted that he experienced anxiety and becoming easily agitated in the company of others.  His mood was described as dysphoric, and his diagnosis of generalized anxiety disorder with dysthymia was continued. 

In January 2013, the Veteran was seen again for follow-up medical management.  The Veteran was laid off at the time and described feeling depression.  He indicated that he was taking his medication but that nothing was "as should it should be."  During this visit, he was assessed with generalized anxiety disorder with dysthymia and mood disorder not otherwise specified.  Additionally, he was encouraged to attend a depression group.  Another February 2013 medical management appointment continued the diagnosis of generalized anxiety disorder with underlying mood disorder.  

In March 2014, the Veteran underwent another VA examination to assess the nature and etiology of his psychiatric disabilities.  The examiner, who interviewed the Veteran, conducted a psychiatric examination, and reviewed the Veteran's claims file and VA medical records,  diagnosed the Veteran with dysthymia, manifesting in depressed mood and anxiety.  The examiner opined that the Veteran's dysthymia is at least as likely as not related to the hostile military experiences he encountered while in Vietnam, based upon his memories of being under constant fire in Vietnam and of moving hundreds of bodies of Vietcong with his truck.

The March 2014 VA examiner's diagnosis of dysthymia-manifesting in  manifesting in depressed mood is consistent with numerous diagnoses of generalized anxiety disorder and dysthymia documented in the Veteran's treatment records.  While the record lacks official corroboration of the occurrence of the Veteran's claimed in-service experiences-in particular, the death of the his Lieutenant in Vietnam-the Board points out that resolution of this claim is not governed by the provisions of 38 C.F.R. § 3.304(f), sets forth the requirements for establishing service connection for PTSD.  Here, the experiences specifically noted by the March 2014 examiner in rendering the etiology opinion-being under fire and moving bodies-have  been consistently reported by the Veteran, and appear consistent with the places, types and circumstances of his service. 

The Board also acknowledges that there is no evidence other than the Veteran's currently reported timeline of symptoms.  Service treatment records, including the  report of January 1972 separation examination indicating that his psychiatric evaluation was normal, document no complaints, findings, or diagnosis of a psychiatric nature.  However, the Veteran is competent to report his own symptoms, and the Board finds no reason to question the veracity of his assertions that he has experienced psychiatric symptoms since he left service, but did not  seek earlier treatment.  Notably, the VA examiner also opined that the Veteran's in-service stressors were sufficient to cause such symptoms.

Under these circumstances, the Board finds that the March 2014 VA examiner's conclusions as to diagnosis and etiology-clearly based on consideration of all pertinent evidence and assertions, and supported by stated rationale-constitutes  probative evidence on the question of whether the Veteran, in fact, suffers from an acquired psychiatric disorder other than PTSD as a result of his in-service experiences.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Although the  examiner's opinion is not definitive, it was expressed in terms warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder other than PTSD-namely, dysthymia-are met.


ORDER

Service connection for dysthymia is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  In September 2011, the Board remanded the appeal for further development, to include, in pertinent part, provision of a VA psychiatric examination.  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives specific to the matter of  service connection for PTSD.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).

Pursuant to the remand, as noted above, the Veteran underwent psychiatric examination in March 2014.  In rendering an opinion of the nature and etiology of the Veteran's claimed psychiatric disabilities, including PTSD, the examiner was directed to "specifically consider and discuss the March 2008 VA treatment record (indicating that the Veteran's depression was related to several factors, including dreams about Vietnam and his loss of a friend there, and further noting that the Veteran met the criteria for PTSD) as well as the September 2008 VA treatment record (including an assessment of PTSD)."  While the examiner mentioned, by way of summary, the September 2008 record, he did not mention or discuss the March 2008 record, which indicated that the Veteran had met the criteria for  PTSD with a PTSD checklist (PCL) score of 61 (considered severe) and that "[h]is high PCL of 61 is related to vietnam [sic] experience."

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, another remand of this matter is required to  obtain an addendum opinion from the March 2014 examiner addressing pertinent evidence of record, to particularly include that identified above, in determining whether the Veteran has, or at any point pertinent to this appeal, met the diagnostic criteria for 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

In the Joint Motion, the parties found that remand was warranted to attempt to obtain or otherwise account for outstanding, pertinent private treatment records.  See Joint Motion, at p. 2.  In the  September 2011 remand ordered the AOJ to obtain and associate with the claims file any records of treatment pertinent to the claim on appeal from his community primary care provider, Dr. S. Remer, whom the Veteran had reported during the November 2007 VA examination had prescribed him an anti-anxiety medication and a sleep aid.   In his February 2008 NOD, the Veteran reported that he was currently taking Xanax for anxiety and restless sleeping, which had been prescribed by his family doctor.  Although the AOJ complied substantially with the Board's September 2011 remand, the Veteran failed respond.  Nevertheless, while on remand, the AOJ should again attempt obtain and associate with the claims file any records of treatment pertinent to the claim on appeal from Dr. S. Remer.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

As for VA records, the claims file includes VA treatment records from the Detroit, Michigan VA Medical Center (VAMC) dating from March 2004 to March 2014, and the Ann Arbor, Michigan VAMC from September 2011 to March 2014.  More recent records may well exist.  Hence, the AOJ should obtain from these facilities all outstanding, pertinent records of psychiatric evaluation/and or treatment of the since March 2014, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate (updated) authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Detroit and Ann Arbor VAMCs any records of mental health evaluation and/or treatment of the Veteran, dated since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Dr. S. Remer (identified above), specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from this physician, and a copy of such authorization should be associated with the claims file. 

The AOJ's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. S. Remer (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the  March 2014 VA examiner  for an addendum opinion.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to, and be reviewed by, the examiner.

Based on further review of the record, the examiner should render an opinion, consistent with sound medical judgment, as to whether the Veteran meets, or at any point pertinent to the claim on appeal met, the diagnostic criteria for PTSD as a result of previously identified stressors associated with hostile military activity.  

In particular, the examiner must consider and discuss the March 2008 VA treatment record (noting that the Veteran met the criteria for PTSD) the September 2008 VA treatment record (including an assessment of PTSD), the September 2011 VA treatment record (noting worsening PTSD and an assessment of PTSD/anxiety/depression), and the October 2011 VA treatment record (noting that the Veteran met the criteria for PTSD).


If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are/were met,, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted,  adjudicate the matter remaining  on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


